Exhibit 10.12

PARSONS CORPORATION INCENTIVE award PLAN
RESTRICTED STOCK UNIT AWARD

Parsons Corporation (the “Company”), pursuant to its Incentive Award Plan (the
“Plan”), hereby grants to the participant listed below (“Participant”), an award
of Restricted Stock Units (“RSUs” or the “Award”) with respect to the number of
shares of the Company’s Common Stock (the “Shares”) indicated below. This Award
is subject to all of the terms and conditions as set forth in the Plan, this
Grant Notice and in the Restricted Stock Unit Terms and Conditions attached
hereto as Exhibit A (the “Terms and Conditions”), each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Terms and
Conditions.

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Distribution Schedule:

The RSUs shall be distributable in accordance with the Terms and Conditions.

Vesting Schedule:

The RSUs shall vest as set forth on Exhibit B to this Grant Notice.

Participant agrees to be bound by the terms and conditions of the Plan, the
Terms and Conditions and this Grant Notice.  Participant has reviewed the Terms
and Conditions, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Terms and
Conditions and the Plan.  Participant has been provided with a copy or
electronic access to a copy of the prospectus for the Plan.

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO
RESTRICTED STOCK UNIT GRANT NOTICE

TERMS AND CONDITIONS

 

1.

INTRODUCTION

Pursuant to the Grant Notice to which these Terms and Conditions are attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in these Terms and Conditions, the Grant Notice and the Plan.  In the
event of any inconsistency between the terms of the Plan and these Terms and
Conditions, the terms of the Plan will control.

2.

AWARD OF RESTRICTED STOCK UNITS

In consideration of Participant’s continued employment or service with the
Company or any Subsidiary thereof and for other good and valuable consideration,
the Company hereby grants to Participant the number of RSUs set forth in the
Grant Notice. Prior to the actual issuance of any Shares, the Award represents
an unsecured obligation of the Company, payable only from the general assets of
the Company.  

3.

Vesting and forfeiture.

 

(a)

The RSUs will vest in accordance with the Vesting Schedule set forth in Exhibit
B to the Grant Notice. Unless and until the RSUs have vested in accordance with
the Vesting Schedule set forth in the Grant Notice, Participant will have no
right to any distribution with respect to such RSUs.  

 

(b)

Unless otherwise provided in Exhibit B to the Grant Notice, in the event of
Participant’s Termination of Service prior to the vesting of all of the RSUs,
any unvested RSUs will terminate automatically without any further action by the
Company and be forfeited without further notice and at no cost to the Company.  

 

(c)

In addition, all of the RSUs, whether vested or unvested, will be forfeited in
the event of the commission by Participant of an “Act of Misconduct” prior to
payment of the vested RSUs.  For purposes of the Award, an “Act of Misconduct”
means the occurrence of one or more of the following events: (i) Participant
uses for profit or discloses to unauthorized persons, confidential information
or trade secrets of the Company or any of its Subsidiaries, or (ii) Participant
breaches any contract with or violates any fiduciary obligation to the Company
or any of its Subsidiaries.

4.

Distribution of RSUs.  

Shares of Common Stock shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to Participant’s vested
RSUs within 60 days following the date on which such RSUs vest as specified in
the Vesting Schedule. All distributions of the RSUs shall be made by the Company
in the form of whole shares of Common Stock.  No fractional Shares shall be
issued and in the event any fractional Shares result from any adjustment to the
RSUs pursuant to the Plan, the resulting RSUs shall be rounded down to the
nearest whole share.  




A-2

 

--------------------------------------------------------------------------------

 

5.Tax Withholding.

 

(a)

The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs unless and until Participant or his or
her legal representative shall have paid or otherwise satisfied in full the
amount of all federal, state, local and foreign taxes (including Participant's
social security, Medicare and any other employment tax obligation) required by
Applicable Law to be withheld with respect to the taxable income of Participant
resulting from the vesting of the RSUs, the distribution of the Shares issuable
with respect thereto, or any other taxable event related to the Award (the “Tax
Withholding Obligation”).  

 

 

(b)

Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company to, and the Company shall, withhold a net number of
vested Shares otherwise issuable pursuant to the RSUs having a then-current Fair
Market Value not exceeding the amount necessary to satisfy the Tax Withholding
Obligation of the Company and its Subsidiaries with respect to the vesting or
distribution of the RSUs.    

 

(d)

To the maximum extent permitted by Applicable Law, the Company further has the
authority to deduct or withhold such amount as is necessary to satisfy any Tax
Withholding Obligation from other compensation payable to Participant with
respect to any taxable event arising from vesting of the RSUs, the receipt of
the Shares upon settlement of the RSUs or any other taxable event relating to
the Award.  

 

 

(e)

Subject to Section 10.2 of the Plan, the applicable Tax Withholding Obligation
will be determined based on Participant's Applicable Tax Withholding
Rate.  Participant's “Applicable Tax Withholding Rate” shall mean (i) if
Participant is subject to Section 16 of the Exchange Act, the greater of (A) the
minimum applicable statutory tax withholding rate or (B) with Participant’s
consent, the maximum individual tax withholding rate permitted under the rules
of the applicable taxing authority for tax withholding attributable to the
underlying transaction, or (ii) if Participant is not subject to Section 16 of
the Exchange Act, the minimum applicable statutory tax withholding rate or such
other higher rate approved by the Company; provided, however, that in no event
shall Participant’s Applicable Tax Withholding Rate exceed the maximum
individual statutory tax rate in the applicable jurisdiction at the time of such
withholding (or such other rate as may be required to avoid the liability
classification of the applicable award under generally accepted accounting
principles in the United States of America); provided, however, that the number
of Shares tendered or withheld, if applicable, pursuant to clause (b) shall be
rounded up to the nearest whole Share sufficient to cover the applicable Tax
Withholding Obligation, to the extent rounding up to the nearest whole Share
does not result in the liability classification of the RSUs under generally
accepted accounting principles.

 

 

(f)

The Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on Participant’s behalf a whole number of
shares from those Shares issuable to Participant upon settlement of the RSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy Participant’s Tax Withholding Obligation.  Participant’s acceptance of
this Award constitutes Participant’s instruction and authorization to the
Company and

A-3

 

--------------------------------------------------------------------------------

 

 

such brokerage firm to complete the transactions described above.  Any Shares to
be sold at the Company’s direction through a broker-assisted sale will be sold
on the day the Tax Withholding Obligation with respect to the vesting or
distribution of the RSUs arises or as soon thereafter as practicable.  The
Shares may be sold as part of a block trade with other participants of the Plan
in which all participants receive an average price.  Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed Participant’s Tax Withholding Obligation with respect to the
vesting or distribution of the RSUs, the Company agrees to pay such excess in
cash to Participant as soon as practicable. Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy Participant’s Tax Withholding Obligation.

 

6.

Award Not Transferable.

This Award shall be subject to the restrictions on transferability set forth in
Section 10.3 of the Plan.  Subject to the foregoing restrictions on transfer,
the Plan, the Grant Notice and these Terms and Conditions shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

7.Rights as Stockholder.

Neither Participant nor any person claiming under or through Participant shall
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares issuable hereunder unless and until certificates representing such
Shares (which may be in uncertificated form) will have been issued and recorded
on the books and records of the Company or its transfer agents or registrars,
and delivered to Participant (including through electronic delivery to a
brokerage account). After such issuance, recordation and delivery, Participant
shall have all the rights of a stockholder of the Company, including with
respect to the right to vote the Shares and the right to receive any cash or
share dividends or other distributions paid to or made with respect to the
Shares.

8.

ClawbackS.  

The Award shall be subject to Section 10.5 of the Plan.  In addition, if
Participant has been designated as a covered employee under the Company’s
Executive Compensation Clawback Policy (the “Clawback Policy”), as may be
amended, the Award will be subject to forfeiture and/or recovery under the
Clawback Policy.

9.

administration.

The Administrator shall have the power to interpret the Plan, the Grant Notice
and these Terms and Conditions and to adopt such rules for the administration,
interpretation and application as are consistent therewith and to interpret,
amend or revoke any such rules.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Terms and
Conditions.  

10.

Adjustments.

A-4

 

--------------------------------------------------------------------------------

 

Participant acknowledges that the RSUs and the Shares subject to the RSUs are
subject to adjustment, modification and termination in certain events as
provided in the Plan.

11.Notices.  

Any notice to be given under the Award to the Company shall be addressed to the
Company in care of the Secretary of the Company at the Company’s corporate
headquarters or to the then-current email address for the Secretary of the
Company, and any notice to be given to Participant shall be addressed to
Participant at the most recent physical or email address for Participant listed
in the Company’s personnel records. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

12.Governing Law; Severability.  

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the Award without regard to
conflicts of laws thereof or of any other jurisdiction. If any one or more
provisions of this Award shall for any reason be held invalid or unenforceable,
it is the specific intent of the parties that such provisions shall be modified
to the minimum extent necessary to make it or its application valid and
enforceable.

13.Entire Agreement.  

The Plan, the Grant Notice and these Terms and Conditions constitute the entire
agreement of the parties and supersede in their entirety all oral, implied or
written promises, statements, understandings, undertakings and agreements
between the Company and Participant with respect to the Award.

14.

Amendment, Suspension and Termination.  

To the extent permitted by the Plan, the Award may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator, provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
the Award shall materially and adversely affect any rights or obligations under
this Award without the prior written consent of Participant.

15.

Not a Contract of Employment or other Service Relationship.  

Nothing in this Award shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any of its
Subsidiaries.  Participant understands and agrees that this Award does not alter
the at-will nature of his or her employment relationship with the Company and is
not a promise of continued employment for the vesting period of the Award or any
portion of it.

16. GENERAL TAX PROVISIONS.

Notwithstanding any other provision of the Plan, these Terms and Conditions or
the Grant Notice, the Plan, these Terms and Conditions and the Grant Notice
shall be interpreted in

A-5

 

--------------------------------------------------------------------------------

 

accordance with, and incorporate the terms and conditions required by, Section
409A (together with any Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Grant Date, “Section 409A”). The
Administrator may, in its discretion, adopt such amendments to the Plan, these
Terms and Conditions or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Participant may be eligible to receive
under this Award shall be treated as a separate and distinct payment. Neither
the time nor form of distribution of Shares with respect to the RSUs may be
changed, except as may be permitted by the Administrator in accordance with the
Plan and Section 409A of the Code and the Treasury Regulations thereunder.  





17.

Tax Representations.

Participant has reviewed with Participant’s own tax advisors the federal, state,
local and foreign tax consequences of the Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award.

 

A-6

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TO RESTRICTED STOCK UNIT GRANT NOTICE
VESTING SCHEDULE

1.

Vesting SCHEDULE.  The RSUs shall vest in three equal annual installments on
each of December 31, [___], [___] and [___], subject to Participant not
experiencing a Termination of Service prior to each such vesting date.

2.

Accelerated Vesting.  In the event of Participant’s death or Disability,
Participant will vest in such number of RSUs as is determined by multiplying (a)
the number of RSUs scheduled to vest on the next occurring annual vesting date,
by (b) (i) the number of months that have elapsed since the previous annual
vesting date (or if no annual vesting date has yet occurred, since the Grant
Date), divided by (ii) 12. Partial months shall be rounded up to the next whole
calendar month for purposes of the numerator in this calculation.  In the event
the calculation results in a fractional RSU, any fractional RSU will be rounded
up to the nearest whole RSU.  

The Award shall also be eligible for accelerated vesting as provided in Section
12.2 of the Plan.

For purposes of this Award, “Disability” means Participant (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company or its Subsidiaries.

B-1

 

 